 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGraphic Communications Union, Local No. 583 (Na-tional Press, Inc.) and Victor F. Yacullo, Esq.Case 32•CB-2705March 31, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn December 8, 1987, Administrative LawJudge Jerrold H. Shapiro issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GraphicCommunications Union, Local No. 583, San Fran-cisco, California, its officers, agents, and represent-atives, assigns, shall take the action set forth in theOrder.George Velastegui, Esq., for the General Counsel.Robert M. Hirsch, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), for the Respondent.Victor F. Yacullo, Esq. (Kindel & Anderson), for theCharging Party.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge.This proceeding in which a hearing was held on 19 Oc-tober 1987 is based on an unfair labor practice chargefiled 11 June 1986 by Victor F. Yacullo (Yacullo) againstGraphic Communications Union, Local No. 583 (Re-spondent) and on a complaint issued 23 July 1987 by theRegional Director of the National Labor RelationsBoard for Region 32, on behalf of the Board's GeneralCounsel, alleging that Respondent and the Employer(National Press, Inc.) reached a full and fmal agreementfor a collective-bargaining contract covering an appro-priate unit of the Employer's employees and that Re-spondent, in violation of Section 8(b)(3) of the NationalLabor Relations Act, refused to sign the collective-bar-gaining contract. Respondent filed an answer to the com-plaint, amended at the hearing, in which it denied thecommission of the alleged unfair labor practices.On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs of the General Counsel and Respond-ent, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER INVOLVEDThe employer involved, National Press, Inc., a whollyowned subsidiary of Colorgraphics, Inc. (the Employer),is a California corporation that operates a commercialprinting shop in Palo Alto, California, its only facility in-volved in this case. The complaint alleges, the Respond-ent's amended answer admits, and I fmd that during the12 months prior to the issuance of the complaint the Em-ployer, in the course and conduct of its commercialprinting business, purchased and received goods andservices valued in excess of $50,000 directly from suppli-ers located outside the State of California and is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the National Labor Relations Act.Under the circumstances, I find it will effectuate the pur-poses of the Act for the Board to assert its jurisdiction inthis proceeding.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind that Respondent is a labor organization within themeaning of Section 2(5) of the Act.A. The Facts'In April 1986 the Employer recognized Respondent asthe exclusive collective-bargaining representative of theemployees employed in the pressroom, bindery, andpreparation department of the Employer's Palo Alto,California facility.2 Thereafter, from 2 June 1986through 3 March 1987, the Employer's and Respondent'snegotiators met a total of approximately 15 times in aneffort to negotiate a collective-bargaining contract tocover those employees. The last negotiation session tookplace 3 March 1987.3 Respondent's chief negotiator wasits president, Cornelius (Neil) Kelleher. The Employer'schief negotiator was its attorney, Victor F. Yacullo.They were accompanied by their respective negotiatingcommittees.During the bargaining that preceded the 3 March ne-gotiation session, the Employer offered a complete con-tract proposal that provided for a contract of 1 year induration. Respondent rejected several of the economicand noneconomic items contained in that offer and indi-cated that it felt a 1-year contract was not long enough.The 3 March 1987 negotiation session began when Ya-cullo, for the Employer, reoffered the Employer's previ-1 The facts are based on Charging Party Yacullo's underned and on-contradicted testimony2 The Employer recognized the Respondent as the exclusive collec-tive-bargaining representative of the employees in the following unit ap-propnate for the purpose of collective bargammg within the meaning ofSec 9(b) of the National Labor Relations Act. All full-time and regularpart-time pressroom, bindery, and "prep department" production employ-ees, including leadpersons, employed by the Employer at its Palo Alto,California facility, excluding all other employees, guards, and supervisorsas defined in the Act'All dates unless otherwise specified, refer to the year 1987288 NLRB No. 36 GRAPHIC COMMUNICATIONS LOCAL 583 (NATIONAL PRESS)285When Kelleher, with the rest of Respondent's negoti-ating committee, rejoined the Employer's negotiatingcommittee, Kelleher stated: "You have a deal." He toldYacullo that Respondent's medical plan was viewed byRespondent and the employees as the most importantitem and that even though the contract was unusual forthe industry in many respects and was certainly longerthan the usual contract, that Kelleher and the rest of Re-spondent's negotiating committee felt there would be noproblem in securing its ratification by the unit employ-ees, and that on Saturday, 7 March, the Respondentwould hold an employee meeting to ratify the agree-ment. The employee members of Respondent's negotiat-ing committee also informed Yacullo that they were con-fident the agreement would be ratified by the employeesbecause of the Employer's acceptance of Respondent'smedical plan. Kelleher then asked Yacullo to consider in-corporating into the agreement certain new job classifi-cations that the Employer had indicated it intended toemploy when it installed new equipment in the future.He also asked Yacullo to consider paying new traineesemployed in the Employer's training program 50 centsan hour more than the program's current starting rate.Yacullo agreed to incorporate these two items into theEmployer's contract offer that had been accepted by Re-spondent, and also agreed that before concluding thebargaining session that day, he and Kelleher wouldreview the various items that had been agreed on andwhich had not been agreed upon, so there would be nomisunderstanding about the terms of the parties' agree-ment. They in fact conducted such a review, whichended with Yacullo and Kelleher indicating they were inagreement about what was embodied in the agreementreached that day by the parties, and further agreed thatportions of the agreement would be set forth in a sideletter to the agreement, rather than in the body of theagreement, and that after the agreement was ratified bythe employees, Yacullo would reduce it into writing andsend the documents that constituted the agreement toRespondent for Xelleher's review and signature.On 5 March Kelleher telephoned Yacullo and told himhe was preparing a written summary of the parties'agreement to present to the employees at the 7 Marchratification meeting. Kelleher stated that in preparing thesummary he realized that during the negotiations Re-spondent had withdrawn its union-security proposal inexchange for the Employer's withdrawal of its manage-ment-rights proposal, but Kelleher now felt that in doingthis Respondent had made a mistake. He asked Yaculloto discuss with Arthur Bell, the Employer's general man-ager, whether the Employer would agree to include aunion-security provision in the agreement in exchangefor Respondent's acceptance of the Employer's manage-ment-rights proposal. Yacullo responded by stating hecould not agree to that and would not recommend it, butwould discuss the matter with Bell. Kelleher assured Ya-cullo he was not reneging on their agreement, butwanted Yacullo to simply ask Bell if the Employerwould be willing to agree to his proposal.On 6 March Yacullo telephoned Kelleher and told himthat he and Bell had discussed Kelleher's proposal to in-ous contract offer with the following modifications: Heproposed a 3-year, rather than a 1-year, contract andproposed increases in the employees' minimum wagerates for the second and third years and also proposedthat during the second and third years the Employer beallowed to make whatever wage adjustments were war-ranted by economic conditions. Kelleher, for Respond-ent, responded by stating that ev en though the Employerhad not changed its position on any of the major disput-ed economic items, Kelleher believed progress couldnow be made in the negotiations because the Employerhad demonstrated its good faith by extending the dura-tion of its proposed contract from 1 to 3 years. Kelleherand Respondent's negotiating committee, at this point,caucused to consider the Employer's new contract offer.When Kelleher, with the rest of Respondent's negoti-ating committee, rejoined the Employer's negotiatingcommittee, Kelleher informed Yacullo that Respondentaccepted the following provisions in the Employer's con-tract offer: shift differential, hours of work, vacations,training fund, length of agreement, and wages. Kelleherstated Respondent was withdrawing its request for a sev-erance pay provision and a wage cost-of-living allowance(COLA) provision, but wanted to discuss Respondent'sproposals, previously rejected by the Employer, whichcalled for the Employer to accept: (1) Respondent's mecti•ical plan; (2) Respondent's pension plan; (3) double timepay for hours worked on Saturday beyond 4; (4) be-reavement pay; (5) jury duty pay; and (6) a union dues-deduction provision. Kelleher explained he had listed theabove-described items numbered (1) through (5) in theorder of their priority to Respondent and stated that ifthe Employer accepted either Respondent's medical orpension plan "you will have an agreement as fast as cantell me which one you agree to." Regarding item (6), thedues-deduction proposal, Yacullo asked why it was onRespondent's list inasmuch as Kelleher had previouslystated Respondent was not interested in a dues-checkoffprovision. Kelleher responded by stating he had changedhis mind and now wanted the Employer to consider adues-checkoff provision. Yacullo stated the Employerwas still opposed to that provision, but would considerit. Yacullo and the Employer's negotiating committeethen caucused to consider Respondent's counterproposal.When Yacullo, with the rest of the Employer's negoti-ating committee, rejoined Respondent's negotiating com-mittee, Yacullo stated the Employer was now going tomake its "last, best and fmal offer" in the form of a pack-age proposal, which would be withdrawn if rejected. Hestated the Employer was changing the contract offer ithad made to Respondent at the start of the 3 March ses-sion, as follows. The Employer would accept Respond-ent's medical plan in exchange for a 5-year contract, in-stead of the 3-year contract previously proposed by theEmployer. Yacullo also proposed increases in the em-ployees' minimum wage rates for the 4th and 5th yearsof the contract and stated that, other than the aforesaidchanges, the Employer's contract offer that had beenmade at the start of the 3 March bargaining sessionwould remain as previously proposed. Kelleher and therest of Respondent's negotiating committee caucused toconsider the Employer's "last, best and fmal offer." 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDelude union-security and management-rights provisionsin the parties' agreement and that Bell felt the partieshad already reached an agreement, which Bell did notwant to change because he was satisfied with it. Yacullostated that he and Bell would discuss the matter with theEmployer's president sometime next week, but that nei-ther Yacullo nor Bell felt there would be a change in theEmployer's position. Yacullo asked whether Kelleher in-tended to cancel the employee ratification meetingscheduled for 7 March. Kelleher answered, "No," andstated that, as he had told Yacullo the day before, "adeal's a deal" and stated he was sure the agreementwould be ratified.On 9 March Kelleher wrote Bell that "terms and con-ditions of a first time contract were agreed to by the em-ployees in the bargaining unit at National Press in PaloAlto by secret ballot vote at a special meeting on Satur-day, March 7, 1987" and further stated, "[a]s it was ourunderstanding during negotiations, your attorney Vic Ya-cullo will prepare drafts of the agreement for proofread-ing."On 20 March Kelleher telephoned Yacullo and, afterinforming him that he was retiring from his position asRespondent's president, stated that Respondent's lawyer,William A. Sokol, had advised him that the agreementbetween Respondent and the Employer should not besigned. Kelleher explained to Yacullo that Sokol statedthat if Kelleher signed the agreement it would createprecedent problems for Respondent in negotiating con-tracts with other employers in the printing industry andcreate serious political ramifications for Respondent'snew regime. Kelleher asked Yacullo to speak to Bell anddetermine whether the Employer would change its mindand agree to include the union-security and management-rights provisions in the parties' agreement. Yacullo re-fused. Kelleher stated he was willing to sign the agree-ment if it included the union-security and management-rights provisions, but believed that, after he resigned asRespondent's president, Respondent's new regime wouldnot sign the agreement, even if it contained a union-secu-rity provision, because of the several significant devi-ations in the agreement from Respondent's contractswith other employers in the printing industry. Kelleherfurther stated he felt that even with a union-security pro-vision the Respondent, under the circumstances, wouldrather walk away from the Employer than sign theagreement. Kelleher repeated he was still willing to signthe agreement before he retired, provided the Employeragreed to include the union-security and dues-checkoffprovisions. Yacullo refused to agree to this and statedthat the parties' had already arrived at a "deal." Kelleheranswered by stating, "Yeah, we have a deal. I can't dothat. I didn't expect to be retiring. And now that I'm re-tiring. I can't do that. I can't leave them [Respondent'snew officers] with the problem." The conversation endedwith Yacullo, in response to Kelleher's inquiry, statingthat he had no objection to Kelleher contacting Bell anddiscussing the matter with him.On 24 April Yacullo wrote Respondent in pertinentpart as follows:I am enclosing three copies of the recently nego-tiated and ratified agreement for National Press,along with three copies of the side letter confirmingthe agreement of the parties on other related issues.Additionally, you will receive an agreed upon non-discrimination letter directly from Joel Crockett,President of National Press.If the foregoing accurately reflects what wasagreed upon and ratified by the employees, pleaseexecute and return all copies of the collective bar-gaining agreement to me for execution by the Com-pany, as well as an executed copy of the side letter.I will thereafter return to you two fully executedcopies of the agreement.To expedite your review and execution of theagreements, I have sent copies to the two employ-ees that negotiated the agreement along with NeilKelleher, as reflected below. Since the employeewage increases are being held in abeyance pendingthe execution of the various documents, I trust thatyou will give this your immediate attention.The documents enclosed in Yacullo's 24 April letter con-sisted of a 23-page document entitled, "Agreement" withan attached one paragraph "Letter of Intent" and at-tached exhibits "A" and "B" dealing with minimumhourly rates of pay and manning requirements; a "SideLetter Agreement" dated 23 April; and a one-paragraphletter stating that the Employer is "an equal opportunity,nondiscriminatory employer." Yacullo's undenied anduncontradicted testimony, which was not impugned bythe record as a whole, is that the provisions contained inthe above-described documents, in evidence as GeneralCounsel's Exhibit 7, constitute all the terms of the agree-ment reached by the parties during the 3 March negotiat-ing session.On receipt of Yacullo's 24 April letter and the docu-ments enclosed in the letter, Respondent referred thematter to its attorney, William A. Sokol, who, in May,informed Yacullo that Respondent would not sign thedocuments enclosed in Yacullo's 24 April letter becauseit was Respondent's position that the parties' had notreached an agreement. Sokol, however, in a mid-Mayconversation with Yacullo, stated Respondent would bewilling to sign the agreement submitted by Yacullo, pro-vided that the Employer include in that agreement theunion-security provision proposed by Respondent duringthe negotiations. In this regard, Sokol told Yacullo thatif the Employer "would agree to put the managementrights clause and union security clause in the agreement,he would instruct the Union to sign it" and stated therewere "no additional problems" with the agreement sub-mitted by Yacullo.B. DiscussionRespondent represents an appropriate unit of the Em-ployer's Palo Alto, California employees and, on behalfof those employees, during 1986 and 1987 met with theEmployer to negotiate a collective-bargaining contract.The last negotiation session took place 3 March, whenthe parties reached a full and final agreement for a col- GRAPHIC COMMUNICATIONS LOCAL 583 (NATIONAL PRESS)287lective-bargaining contract.4 This agreement was subjectto •illy one condition, employee ratification, which oc-curred 7 March when the employees ratified the agree-ment. Shortly thereafter, the Employer reduced the par-ties' 3 March agreement into writing and submitted thedocuments which embodied that agreement (G.C. Exh.7) to Respondent, and requested that a representative ofRespondent sign the agreement. Respondent has refusedto sign the agreement.Having reached an agreement on behalf of the em-ployees whom it represents, Respondent's duty to bar-gain required it to execute, on request, "the written con-tract incorporating the agreement reached." This re-quirement accords with the longstanding recognition bythe Board and courts that a signed agreement is an effec-tive force in stabilizing labor relations and preventingstrikes and industrial strife. H. J. Heinz v. NLRB, 311U.S. 514, 524 (1941). I therefore find and conclude thatwhen, on 20 March and continuing thereafter, Respond-ent refused the Employer's requests that Respondent signits agreement with the Employer, which had been re-duced into writing, that by refusing to sign the agree-ment Respondent violated Section 8(b)(3) of the NationalLabor Relations Act, as alleged in the complaint, and Ishall recommend that Respondent take appropriate reme-dial action.8On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, Graphic Communications Union,Local No. 583, San Francisco, California, its officers,representatives, and agents, shall1. Cease and desist from(a) Refusing to bargain in good faith with NationalPress, Inc., a wholly owned subsidiary of Colorgraphics,Inc., with respect to rates of pay, wages, hours, andother terms and conditions of employment in the appro-priate unit described below by refusing to execute thecollective-bargaining agreement agreed to by the Re-spondent and the Employer on 3 March 1987 or fromengaging in any like or related conduct in derogation ofits statutory duty to bargain. The appropriate unit is:All full-time and regular part-time press room, bind-ery and "prep department" production employees,including lead persons, employed by the Employer4 As described in detail supra, the testimony of the Employer's negoti-ator, Yacullo, overwhelmingly establishes that on 3 March the Respond-ent and the Employer reached agreement on all the terms of a collective-bargaining contract. Respondent presented no evidence to the contrary.5 Sec. 8(d) of the National Labor Relations Act6 Respondent's refusal to sign the agreement was not justified by thefact that subsequent to the employees' ratification of the agreement, Re-spondent's leadership apparently concluded that President Kelleher haderred by agreeing to a contract that did not include a umon-security pro-vision and/or other provisions that normally were included in the con-tracts Respondent negotiated with employers7 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.at its Palo Alto, California, facility; excluding allother employees, guards, and supervisors as definedin the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Execute, on request by the Employer, the contracton which agreement was reached on 3 March 1987.(b)Post at its office and meeting hall copies of the at-tached notice marked "Appendix."8 Copies of the notice,on forms provided by the Regional Director for Region32, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(c)Furnish to the Regional Director sufficient signedcopies of the aforesaid notice for posting by the Employ-er, if it be willing, to be posted in all places where no-tices to the Employer's Palo Alto, California employeesare customarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain in good faith with Na-tional Press, Inc., a wholly owned subsidiary of Color-graphics, Inc., with respect to rates of pay, wages, hours,and other terms and conditions of employment in the ap-propriate unit described below by refusing to execute thecollective-bargaining agreement to which we agreed toon 3 March 1987 or from engaging in any like or relatedconduct in derogation of our statutory duty to bargain.The appropriate unit is:All full-time and regular part-time press room, bind-ery and "prep department" production employees,including leadpersons, employed by the Employerat is Palo Alto, California facility; excluding allother employees, guards, and supervisors as definedin the Act.WE WILL, if requested by the National Press, Inc., awholly owned subsidiary of Colorgraphics, Inc., execute 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe contract on which we reached agreement on 3March 1987.GRAPHIC COMMUNICATIONS UNION, Lo-'CAL No. 583